DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of DE 10 2018 205 588.2 filed April 12, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/EP2019/059356 filed April 11, 2019, published as WO 2019/197584 on October 17, 2019. 
Claim Status
Claims Filing Date
July 12, 2022
Amended
18, 27, 28
Cancelled
1-17
Pending
18-34
Withdrawn
30-34
Under Examination
18-29


	Applicant argues support for amended claim 18 in applicant’s specification at 3:17 (Remarks pg. 7 para. 2).
Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 2 “comprising”. 
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
Brief Description of the Drawings Fig. 7.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejections are withdrawn due to claim amendment:
Claim 27 lines 1-3 “the helical core is produced as a blank, and thereafter is brought into the shape of a helix by creating a helical recess”.
Claim 28 line 1 “the helical recess is created in the helical core”.
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 27 lines 1-2 “the helical core is produced as a blank, and thereafter is brought into the shape of a helix by creating a helical recess”. 
Claim 28 lines 1-2 “the helical recess is created in the helical core”.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Roper in view of Hao
	The applicant argues Hao does not disclose or suggest sintering the product body at 1600°C (the “second temperature”) closes pores of a first powder layer (Remarks pg. 9 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, the rejection of Roper in view of Hao is based on the sacrificial scaffold fabrication process of Roper (Roper 2:3-18, 32-39, 3:32-39, 4:40-46, 8:1-4, 6:16-18, 7:32-43, 52-54, 8:5-8, 30-35, 9:12-19, 11:66-67, 12:1-3, Figs. 2A-2E, 3) to form passages that facilitate the flow of a fluid (Roper 5:17-26, Fig. 1) using the heating and sintering process of Hao to remove the core then sinter (Hao [0012], [0015], [0019], [0021]) to quickly remove the core, speed up product and efficiency, and ensure shell strength without deforming or cracking the inner core during removal (Hao [0029]). In order for the helix shaped sacrificial scaffold (Roper 3:32-39, 11:66-67, 12:1-3) to form passages that facilitate fluid flow (Roper 5:17-26, Fig. 1) the finally sintered product body (Hao [0021]) necessarily has to have closed pores to contain the fluid. In the absence of closed pores (i.e. open pores) the fluid flowing through would not be contained, which is against the teachings of Roper (Roper 5:17-26, Fig. 1).
In light of claim amendment, the rejection is also in view of Beneke and Thummler. Hao is directed to a method of preparing hollow metal parts ([0002]) with a complete hollow structure ([0008]) for use as a lightweight structural material ([0004]) where the inner core is removed by evaporation or decomposition and discharge through pore channels of the shell ([0019]) then sintering is performed at 1600°C to obtain a hollow structural metal ([0021]). There are three stages in the sintering process: (1) initial stage, (2) intermediary stage, and (3) final stage in which there are no open pores left because the pores are closed (Beneke pgs. 111-112; Thummler pgs. 184-185). It would have been obvious to one of ordinary skill in the art in the process of Roper in view of Hao to sintering through the third, final stage because it forms a sintered product with high density on the order of about 90 to 95% and high strength (Thummler pg. 185; Beneke pg. 112). 
	The applicant argues the rationale for combining Roper in view of Hao of the inner core not being deformed or cracked during removal (Hao [0029]) is not a concern for the sublimated, vaporized, or melted materials of Roper (Remarks pg. 8).
The examiner respectfully disagrees. Roper teaches sublimating, vaporizing, and/or melting the sacrificial scaffold (Roper 2:44-46, 4:40-43, 8:1-8). Hao teaches evaporating or decomposing the inner core (Hao [0019]). The evaporation of Hao (i.e. turning from a liquid into a vapor) (Hao [0019]) is a type of vaporization (i.e. converting into a vapor) (Roper 2:44-46, 4:40-43, 8:1-8). The decomposition of Hao (Hao [0019]) is not further limited, where the sublimating, vaporizing, and/or melting processes of Roper (Roper 2:44-46, 4:40-43, 8:1-8) are all decomposition processes. 
Removing the inner core prior to sintering quickly removes the core, speeds up the production cycle and efficiency while ensuring the strength of the shell so that the inner core will not be deformed or cracked during the removal process due to the lack of support of the outer shell (Hao [0029]). Even if the inner core not being deformed or cracking during removal is not a concern in Roper, the advantages of quickly removing the core and speeding up product cycle and efficiency (Hao [0029]) are benefits to the process of Roper.
Claim Interpretation
	Claim 18 line 15 “the pores” has implied antecedent basis. One of ordinary skill in the art would understand that a first powder layer necessarily has pores. 
Claim 26 lines 1-3 “the helical core is produced in one or more of a casting process and a foaming process, such that the helical core is assembled from multiple parts” will be given the broadest reasonable interpretation of requiring the one or more of a casting process and a foaming process to form multiple parts of the helical core that are then assembled together to form the helical core.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 line 1 and claim 28 line 2 “the core” renders the claim indefinite because it lacks antecedent basis. It is unclear if “the core” refers to claim 18 line 3 “a helical core” or “a core material”. For examination, claims 27 and 28 will be given the broadest reasonable interpretation of producing a blank that is brought into a shape of a helix by creating a helical recess to produce the helical core of claim 18 lines 3-4 (claim 27) where the helical recess is created in the blank using a tool that rotates about an axis extending through the blank and, at the same time, is steadily advanced along the axis (claim 28). 
Claims 19-26 and 29 are rejected as depending from claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 21-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 9,976,815) in view of Hao (CN 102351542 machine translation), Beneke (Beneke et al. 2. Material-technical basics. Handbook of Thermoprocessing Technologies. Volume I: Fundamentals, Processes, Calculations. 2012. 29-124.), and Thummler (Thummler et al. 7: Sintering. An Introduction to Powder Metallurgy. 1993. 181-209.).
Regarding claims 18 and 19, Roper teaches a method comprising fabricating a sacrificial scaffold (i.e. producing a core), conformal coating the sacrificial scaffold (i.e. coating the core), removing the scaffold thermally (i.e. heating the helical core and the first powder layer to a first temperature) (2:3-18, 7:32-36, Figs. 2A-2E, 3), and applying  a heat treatment to increase strength (i.e. after the core material has exited the space surrounded by the first powder layer, sintering the first powder layer by heating the first powder layer to a second temperature, which is higher than the first temperature) (8:30-35, 9:12-19), where a first material forming the conformal coating is a metal or metal alloy (i.e. a first powder layer of an at least partially electrically conducting powder) (2:32-34, 7:36-38), a second material forming the sacrificial scaffold is selected to be selectively removed (7:52-54), such as a polymer (6:16-18), the coating is applied by slurry coating or electrophoretic coating (i.e. powder coating method) and sintering (i.e. after the core material has exited the space surrounded by the first powder layer, sintering the first powder layer by heating the first powder layer to a second temperature, which is higher than the first temperature)(2:35-39, 7:38-43), the sacrificial scaffold is removed through an opening (4:40-43, 8:1-4) by sublimating, vaporizing (i.e. coiling), and/or melting (i.e. a core material that can be at least one of liquefied and evaporated under the action of heat; the helical core is at least one of liquefied and converted into a gaseous state, the core material exiting space surrounded by the first powder layer) (2:44-46, 8:5-8), the sacrificial scaffold is in the shape of a helix (i.e. a helical body) (3:32-39, 11:66-67, 12:1-3), and passages are forming that facilitate the flow of a fluid (5:17-26, Fig. 1).
Roper is silent to heating to a first temperature, heating to a second temperature higher than the first temperature, and the first powder layer at least partially solidifying in porous form during heating (claim 18) such that the core material escapes through the solidified first powder layer (claim 19).
Hao teaches a method of preparing of hollow metal parts  ([0002], [0009]) by selecting a metal shell material such as stainless steel, low alloy steel, Ti alloy, or Cu alloy ([0011]) and an organic substance inner core material that can be dissolved or removed by heating ([0012]), completely covering the inner core with the shell material ([0015]), removing the inner core by a evaporation or decomposition by converting into gas molecules that are discharged from the pore channels of the shell powder (i.e. the first powder layer is solidified and remains porous, such that the core material that is at least one of liquefied and evaporated escapes through the solidified first powder layer) at 750 to 1200°C (i.e. a first temperature) ([0019]), then sintering the product body at 1600°C (i.e. a second temperature which is higher than a first temperature) to obtain a hollow structural metal ([0021]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper to remove the inner core then sinter because the process quickly removes the core, speeding up the production cycle and efficiency while ensuring the strength of the shell so that the inner core will not be deformed or cracked during the removal process due to the lack of support of the outer shell (Hao [0029]).
Roper in view of Hao teaches forming passages that facilitate the flow of a fluid (Roper 5:17-26, Fig. 1) formed by removing the inner core by evaporation or decomposition (Hao [0019]) then sintering to obtain a hollow structural metal (Hao [0021]).
Roper in view of Hao is silent to the pores being closed.
Thummler teaches the sintering process is divided into three stages: (1) first stage, (2) intermediate stage, and (3) final stage during which 90 and 95% theoretical density is reached and the relative proportion of closed pore space increases rapidly (pgs. 184-185 7.1.3 Stages of Sintering). 
Beneke teaches the sintering process is divided into three stages: (1) initial stage, (2) intermediary stage, and (3) final stage during which density approaches about 92 to 95% of theoretical density and the porosity is reduced until there are no open pores left (pgs. 111-112).
It would have been obvious to one of ordinary skill in the art in the process of Roper in view of Hao to sinter through the final stage of sintering in which pore space closes and there are no open pores left because most sintered products are sintered to the final stage so that the hollow structural metal achieves high density and strength (Thummler pg. 185). Further, closed pores are isolated pores where gases cannot diffuse out (Thummler pg. 184). The finally sintered structure with closed pores facilitate the flow of a fluid (Roper 5:17-26, Fig. 1) and prevents the fluid from leaving through open pores.
Regarding claim 21, Roper teaches coating by slurry coating or electrophoretic coating in a layered fashion (i.e. multiple consecutively applied sub-layers) (7:38-43, 46-49).
Regarding claim 22, Roper teaches depositing multiple coating materials (i.e. at least one second powder layer of a second powder applied to the first powder layer prior to heating the helical core and the first powder layer to the first temperature) (7:46-49).
Regarding claim 23, Roper teaches the material of the coating may include metals, metal alloys, polymers, ceramics, composites, and/or the like (7:36-38). Polymers, ceramics, and/or composites read on an electrically insulating material that forms an insulating layer after one or more of heating at the first temperature and heating at the second temperature.
Regarding claim 24, Roper teaches chemical vapor deposition, physical vapor deposition, slurry coating, electrophoretic coating, and plasma spraying (2:35-39, 7:38-43).
Regarding claim 25, Roper teaches slurry coating (2:35-39, 7:38-43).
Regarding claim 29, Roper teaches the sacrificial scaffold is removed through holes and/or slits (i.e. at least one interruption in powder coating of the first powder layer to create an opening for a cavity defined by the helical core, the cavity being delimited by the powder coating) that are formed (e.g. cut) in the coating to provide access to the sacrificial scaffold (4:40-43, 8:1-4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 9,976,815) in view of Hao (CN 102351542 machine translation), Beneke (Beneke et al. 2. Material-technical basics. Handbook of Thermoprocessing Technologies. Volume I: Fundamentals, Processes, Calculations. 2012. 29-124.), and Thummler (Thummler et al. 7: Sintering. An Introduction to Powder Metallurgy. 1993. 181-209.) as applied to claim 18 above, and further in view of Klar (Klar. Powder Metallurgy. Metal Handbook® Desk Edition, Second Edition. 1998. 876-891.).
Regarding claim 20, Roper in view of Hao, Beneke, and Thummler teaches passages (e.g., internal passages) for facilitating the flow of a fluid (Roper 5:17-26, Fig. 1) of a hollow structural metal (Hao [0021]) that has been sintered through the final stage to form closed pores (Thummler pgs. 184-185; Beneke pgs. 111-1112) (i.e. the first layer becomes impermeable to liquids and gases).
Roper in view of Hao, Beneke, and Thummler is silent to compacting the first layer after sintering.
Klar teaches repressing metal powder after sintering (pg. 885 Compact of Powders paras. 1-2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper in view of Hao to repress the metal powder after sintering because the density increases up to approximately 95% of theoretical and it restores acceptable dimensional tolerances (Klar pg. 885 Compact of Powders para. 2). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 9,976,815) in view of Hao (CN 102351542 machine translation), Beneke (Beneke et al. 2. Material-technical basics. Handbook of Thermoprocessing Technologies. Volume I: Fundamentals, Processes, Calculations. 2012. 29-124.), and Thummler (Thummler et al. 7: Sintering. An Introduction to Powder Metallurgy. 1993. 181-209.) as applied to claim 18 above, and further in view of Pille (EP 3208013 machine translation). 
Regarding claim 26, Roper is silent to producing the helical core in one or more of a casting process and a foaming process and the helical core being assembled from multiple parts.
Pille teaches a method for casting a component with a complex geometry ([0001], [0023]) such as coils ([0009], [0019]) using two or more mold segments ([0011], [0012], [0022]) that are plugged onto or into one another ([0014]) 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper to produce the helical core as taught by Pille because it enables flexible, cost-effective production of complex components (Pille [0016]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 9,976,815) in view of Hao (CN 102351542 machine translation), Beneke (Beneke et al. 2. Material-technical basics. Handbook of Thermoprocessing Technologies. Volume I: Fundamentals, Processes, Calculations. 2012. 29-124.), and Thummler (Thummler et al. 7: Sintering. An Introduction to Powder Metallurgy. 1993. 181-209.) as applied to claim 18 above, and further in view of 1) either one of a) Pyzik (US 4,834,938) or b) Groeninger (Groeninger et al. Casting production of coils for electrical machines. Electric Drives Production Conference (EDPC), 2011, 1st International IEEE, 28 September 2011, pgs. 159-161.) and 2) Yang (US 2018/0320801).
Regarding claim 26, Roper is silent to producing the helical core in one or more of a casting process and a foaming process.
Pyzik teaches forming an insert body (i.e. sacrificial scaffold) with an external surface that corresponds to an internal surface or cavity of an article (2:59-61) where the insert body is made by any convenient and conventional process such as casting (4:38-39).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper to produce the helical core by casting because it is a convenient conventional process for producing an insert that has an external surface with desired finished cavity shape and dimensions (Pyzik 4:35-46). 
As an alternative of Pyzik, Groeninger teaches producing casting coils for electrical machines (abstract) using a casting process or lost foam process (II. Procedure for Manufacturing cast Coils; III. Experimental Results).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper to produce the helical core by casting or lost foam processing because it offers the possibility to change the cross-sectional geometry with the length of the conductor (Groeninger A. Process Description and Advantages para. 1) as well as change of the horizontal position at the winding overhand and the slot fill factor (Groeninger A. Process Description and Advantages para. 2), significantly improving powder density and reducing production cost (Groeninger IV. Conclusion). 
Roper in view of either one of Pyzik or Groeninger is silent to the helical core being assembled from multiple parts.
Yang teaches a method of making a metal tubular element for conveying fluid ([0004]) by forming a sacrificial mandrel ([0061]), depositing metal on the outer surface of the sacrificial mandrel ([0062]), then removing the sacrificial mandrel from the metallic tubular element ([0063]) where a single  duct can be formed with a variable profile such as thickness, cross-sectional area, or shape ([0055], [0057], [0058], [0088], [0094], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper in view of either one of Pyzik or Groeninger to cast the sacrificial scaffold (i.e. insert body or helical core) as a series of articles with variable thicknesses, cross-sections, and/or shapes then assemble the castings into the final sacrificial scaffold that is coated because it produces a single, hollow, helical body with variable thickness, cross-sections, and/or shapes as a continuous unit such that there are no connections between the variations, where the variations improves local strength, can be based on local thermal needs, or adapted to fit into crowded areas (Yang [0055], [0057], [0058]). 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 9,976,815) in view of Hao (CN 102351542 machine translation), Beneke (Beneke et al. 2. Material-technical basics. Handbook of Thermoprocessing Technologies. Volume I: Fundamentals, Processes, Calculations. 2012. 29-124.), Thummler (Thummler et al. 7: Sintering. An Introduction to Powder Metallurgy. 1993. 181-209.), and Pille (EP 3208013 machine translation) as applied to claim 26 above, and further in view of Hamade (Hamade et al. Modelangelo: a subtractive 5-axis robotic arm for rapid prototyping. Robotics and Computer-Integrated Manufacturing 21 (2005) 133-144.).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 9,976,815) in view of Hao (CN 102351542 machine translation), Beneke (Beneke et al. 2. Material-technical basics. Handbook of Thermoprocessing Technologies. Volume I: Fundamentals, Processes, Calculations. 2012. 29-124.), Thummler (Thummler et al. 7: Sintering. An Introduction to Powder Metallurgy. 1993. 181-209.), either one of Pyzik (US 4,834,938) or Groeninger (Groeninger et al. Casting production of coils for electrical machines. Electric Drives Production Conference (EDPC), 2011, 1st International IEEE, 28 September 2011, pgs. 159-161.) and Yang (US 2018/0320801) as applied to claim 26 above, and further in view of Hamade (Hamade et al. Modelangelo: a subtractive 5-axis robotic arm for rapid prototyping. Robotics and Computer-Integrated Manufacturing 21 (2005) 133-144. Cited as page:column(s):paragraph(s).).
Claims 27 and 18 are being given the broadest reasonable interpretation in light of the specification of machining a blank by creating a helical recess where the portion of the blank that remains after forming the helical recess is the helical core.
Regarding claims 27 and 28, Roper in view of Hao and Yang teaches forming an insert body (i.e. sacrificial scaffold) (Roper (2:3-18, 7:32-36, Figs. 2A-2E, 3), but is silent to producing the helical core as a blank that is brought into the shape of a helix by creating a helical recess.
Hamade teaches rapid prototyping using subtractive technology with a cutting tool that is a heated wire to form complex-shaped objects (abstract) to carve all geometric features that could be reached by a ray of light (line or sight) (134:1:2) and produce complex patterns used in casting with complex shapes (144:1:4) by carving blocks (i.e. blanks) of polystyrene foam, which lends to smooth cutting by heat (134:1:3) with fives axes of rotation, including  r-axis along the radial direction of the workpiece, z-axis along the long axis of the workpiece, alpha axis to rotate the workpiece, theta axis to maintain alignment with the cutting tool and axis while avoiding obstacles, and gamma axis for tilting the workpiece (135:2:all, 136:all:all, 137:1:1-2) using a heated tool tip and controlling cutting speed and temperature (137:1:3, 137:2:all, 138:1:all, 138:2:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roper in view of Hao to produce a helical core as a blank brought into the shape of a helix using the process of Hamade because it forms complex-shaped objects (i.e. geometries) (Hamade abstract) in a timely fashion (Hamade 6. Summary) by sculpting a single block (Hamade 134:1:2), which results in improved surface quality, superior production speed, and uses low cutting force (Hamade 134:1:4, 134:2:all).
The structure (i.e. helical sacrificial scaffold Roper 3:32-39, 11:66-67, 12:1-3) and manufacturing process (i.e. the casting block is made using subtractive technology Hamade abstract, 2. ModelAngelo: system description, 3.2. ModelAngelo Tooltip) of the prior art is substantially similar to that claimed. It appears that the process necessary to manufacture the helical structure is substantially similar to that claimed, including creating a helical recess by the tool rotating about an axis extending through the helical core and being steadily advanced along the axis. 
Related Art
Yang (US 2018/0320801) 
Yang teaches a method of forming a metal tubular element configured to convey fluid ([0004]) by forming a sacrificial mandrel having an outer surface with a predetermined geometry, depositing metal on the outer surface of the sacrificial mandrel to define the metallic tubular element at a temperature that does not damage the sacrificial mandrel, and removing the sacrificial mandrel from the metallic tubular element ([0006], Fig. 7), where the sacrificial material is made of plastic or other removable material such as wax ([0061]), the metal is deposited by electrochemical deposition or cold metal spray deposition ([0062]), the sacrificial mandrel is removed by melting ([0063]), and metallic tubular element is post-processed ([0064])
Hoffman (US 2020/0232109)
	Hoffman teaches a mandrel having an exterior surface that mimics the shape of an object (i.e. a primary tube) ([0024]) with a plurality of curves and/or bends ([0020]) on which one or more metals is deposited on the exterior surface to form an object ([0027])
Chen (US 2019/0389101)
	Chen teaches a method of manufacturing a hollow radiator ([0001]) by providing an insert material, molding the insert material into an insert, placing the insert in a cavity, filing the cavity with injection molding, debinding, including removing the insert, then sintering to obtain a hollow radiator ([0005]-[0010], [0028]-[0057], Fig. 1).
Dain (FR 2348775 machine translation)
	Dain teaches a metal body or compact with at least one internal helical channel manufactured by a temporarily filling of resin, rubber, plastic, or wax in the helical channel(s), compacting a layer of metal powder around the core, then sintering and removing the temporary filling (abstract).
Shiobara (JP 2017-048439 machine translation)
	Shiobara teaches manufacturing an armature by molding conductive metal powder using a coil molding die made of organize material, heating and sintering the mold to obtain a coil, and compacting the powder ([0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735